This cause comes on to be heard upon a motion to dismiss the appeal and proceeding in error herein upon the following grounds:
"(1) Because this is an attempted appeal by petition in error and certified transcript of record filed in the Supreme Court on October 22, 1912, and none of the assignments of error in the petition in error present any questions to this court for review, as fully appears from the assignments and the transcript of the record filed herein, which said assignments are as follows: 'First. Said district court erred in rendering judgment in favor of defendant in error and against plaintiff in error. Second. Said district court erred in not rendering judgment in favor of plaintiff in error and against defendant in error for costs. Third. Said district court erred in giving to the jury instructions numbered 1 on page 22 of transcript and refusing to give instructions on pages 23 and 24 of transcript requested by plaintiff in error. Fourth. Said district court erred in overruling the motion of plaintiff in error for a new trial of said cause in said court. Fifth. Said judgment of the district court is contrary to law, excessive, and the result of prejudice and passion. Sixth. Because of divers other errors appearing in said record."
The motion to dismiss must be sustained. The first, second, and sixth assignments of error are too general and indefinite to present any question for review to the Supreme Court, either upon a transcript of the record or a case-made, in that neither of them points out any specific error or directs the court's attention to any fact showing cause for reversal. Turner v.First Nat. Bank, *Page 259 40 Okla. 498, 139 P. 703. The other assignments of error cannot be presented for review upon a transcript of the record.Glaser v. Glaser et al., 13 Okla. 389, 74 P. 944; Boyd v.Bryan, 11 Okla. 56, 65 P. 940; Ludwig v. Benedict,33 Okla. 300, 125 P. 739.
The motion to dismiss the appeal is sustained.
All the Justices concur.